Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rigler, J.), rendered November 3, 1982, convicting him of burglary in the third degree, criminal mischief in the fourth degree, possession of burglar’s tools, attempted petit larceny, and criminal trespass in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that the trial court erred in permitting the People, during trial, to amend the count of the indictment which charged the defendant with criminal trespass in the third degree to reflect that the owner of the building in which the defendant allegedly trespassed was the City of New York, rather than the owner of the burglarized grocery store. The amendment did not "change the theory or theories of the prosecution as reflected in the evidence before the Grand Jury which filed [the] indictment, or otherwise tend to prejudice the defendant on the merits” (CPL 200.70 [1]). Moreover, the defendant offered no evidence of any viable defense he was forced to forego or how he was otherwise misled to his detriment by the amendment (see, People v Ames, 115 AD2d 543; People v Petterson, 103 AD2d 811). Further, defendant made no objection to the charge and, in any event, it was proper in all respects.
We have considered the defendant’s other contentions and find them to be without merit (see, People v Santana, 106 AD2d 416, lv denied 64 NY2d 785). Mollen, P. J., Lazer, Bracken and Kooper, JJ., concur.